Citation Nr: 1016734	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma with 
periodontal disease.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the thoracolumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1982 to June 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision rendered by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for dental trauma with periodontal disease, 
sinusitis, and hypertension.  In this decision, the RO also 
granted service connection for degenerative disc disease of 
the thoracolumbar spine, and evaluated it as 10 percent 
disabling from July 1, 2004.

The Veteran was scheduled for a Travel Board hearing that was 
to be held in February 2009.  He requested that this hearing 
be postponed due to medical reasons.  The Veteran was 
scheduled for another hearing, to be held via 
videoconference, in June 2009; however, he indicated that he 
desired to appear before a Veterans' Law Judge at his local 
RO instead.  

The Board remanded the Veteran's appeal in June 2009, to 
afford him an in-person hearing.  A Travel Board hearing was 
scheduled for September 2009; however, on the day prior to 
the hearing the Veteran called and cancelled.  Accordingly, 
the RO has substantially complied with Board's remand 
instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

The Veteran was not sent VCAA notice in this case prior to 
the initial adjudication (and denial) of his claims.  
Accordingly, the agency of original jurisdiction (AOJ) should 
undertake the appropriate action to ensure that the Veteran 
is given notice of the VCAA as to the issues on appeal. 

The VCAA also requires VA to provide a Veteran an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).  The Court has held that the threshold 
for getting an exam is rather low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Veteran has not yet been afforded a VA examination to 
evaluate his hypertension.  Because of the blood pressure 
readings noted in service and shortly thereafter, the Board 
finds that an examination in this case would be appropriate.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
addition, a VA ENT consult dated in November 2004 shows a 
diagnosis of nasal airway obstruction.  Accordingly, a VA 
examination to assess whether he has claimed sinusitis that 
is related to service is required.  

Finally, the Veteran has alleged that his service-connected 
degenerative disc disease of the thoracolumbar spine has 
worsened in severity since his last examination.  The 
Veteran's back disability was last evaluated during a 
November 2005 VA examination.  A Veteran is entitled to a new 
examination where there is evidence that the condition may 
have worsened since the last examination.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  As such, the Board finds that a remand is 
necessary to afford the Veteran a VA examination and to 
request relevant VA medical records and any private records 
in order to provide an accurate assessment of his present 
degree of disability.  38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and 
provide notice that complies with all VCAA 
notice and assistance requirements.  See 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  

2.  Contact the Veteran and ask him to 
identify any VA or non-VA medical providers 
having existing records not yet considered, 
and to either provide the private medical 
records to VA  or provide VA with 
authorization to obtain such records.  

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain identified records, a notation to that 
effect should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow the 
Veteran the opportunity to obtain and submit 
those records for VA review.  

3.  Associate with the claims folder relevant 
VA treatment records that are not yet of 
record, including those dating from October 
2007.  


4.  Thereafter, the RO should schedule the 
Veteran for a VA examination to evaluate the 
current severity of his service-connected 
back condition.  The examiner should review 
the claims file and note such review in the 
examination report or in an addendum.  The 
examiner should comment on all current 
residuals and all functional impairment 
should be identified.  All indicated tests 
and studies should be performed.  

The examiner should report the ranges of back 
motion, in degrees, as well as any additional 
limitation that is attributable to functional 
factors such as weakened movement, excess 
fatigability, incoordination, flare-ups, or 
pain.  All findings and diagnoses should be 
reported in detail.  

5.  Following the development outlined 
in Steps 1 to 3, schedule the Veteran 
for a VA sinus examination to evaluate 
the nature and severity of the claimed 
sinusitis condition.  The examiner 
should review the claims file and note 
such review in the examination report 
or in an addendum.  The examiner should 
conduct a complete history and 
physical.  All relevant diagnoses 
should be assigned.  The examiner 
should offer an opinion as to whether 
the Veteran currently has a chronic 
sinus disorder, which at least as 
likely as not (a probability of 50 
percent or greater) had its onset in 
service, or is otherwise is related to 
service.  

6.  Following the development outlined in 
Steps 1 to 3, the Veteran should be 
scheduled for an appropriate VA 
examination for his claimed hypertension.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.

Based on the examination and review of 
the record, the examiner should provide a 
medical opinion as to: 1) whether it is 
at least as likely as not (meaning 
likelihood of at least 50%), that the 
Veteran had hypertension during military 
service, and; 2) if not, does the Veteran 
currently have hypertension that is at 
least as likely as not related to 
service.  The examiner should provide a 
rationale for any opinion provided.  

7.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal (under all applicable 
theories of entitlement).  If any benefit 
sought remains denied, the Veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


